DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1, 2, 4-10, 12-16, and 18-20 have been allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone correspondence with Jacob Beers (Reg. No. 68,574) on August 05, 2021.

The application has been amended as follows:

(Currently Amended) A Virtual Network Function (VNF) system comprising:
a VNF executed on a processing device, the VNF comprising one or more first Terminal Access Point (TAP) interfaces which are virtual network kernel interfaces and which are each mapped to an associated second TAP interface associated with a 
the processing device comprising a processor configured to receive, transmit, and process select frames via the one or more first TAP interfaces,
wherein the VNF is in a sideline configuration of a service flow and is launched without being a part of any service flows, such that the VNF is outside of the service flow and only receives and transmits frames of the service flow classified by the NOS as the select frames, wherein the VNF is a virtualized Operations, Administration, and Maintenance (vOAM) VNF, and wherein the processor is further configured to uniquely identify a Maintenance End Point (MEP) associated with an OAM frame based on a plurality of factors.

(Previously Amended) The VNF of claim 1, wherein the NOS is configured to send the select frames from the associated physical port to the associated second TAP interface and to an associated first TAP interface with all service tags.   

(Canceled)

(Currently Amended) The VNF of claim 1, wherein the plurality of factors comprise service tags, the associated physical port, and a Maintenance Domain (MD) from the select frame.

(Previously Amended) The VNF of claim 1, wherein the processor is further configured to implement a logical interface for each of the one or more first TAP interfaces which indirectly maps the one or more first TAP interfaces with physical ports.

(Original) The VNF of claim 1, wherein the NOS is configured to select the select frames from data frames in the service flow based on one or more of EtherType, OpCode, and Media Access Control (MAC) Destination Address (DA).   

(Currently Amended) The VNF of claim 1, 

(Currently Amended) A Virtual Network Function (VNF) system comprising:
a sideline VNF executed on a processing device; and
a Network Operating System (NOS) communicatively coupled to one or more VNFs and to the sideline VNF, wherein the NOS is executed on network hardware;
	wherein a service flow is configured via the NOS through the one or more VNFs, wherein the service flow comprises data frames and select frames, and wherein the NOS is configured to select only the select frames with the sideline VNF in a sideline configuration and is launched without being a part of any service flows, such that the sideline VNF is outside of the service flow and  only receives and transmits frames of the service flow classified by the NOS as the select frames, wherein the sideline VNF is a virtualized Operations, Administration, and Maintenance (vOAM) VNF, and wherein a Maintenance End Point (MEP) associated with an OAM frame is uniquely identified based on a plurality of factors.

(Previously Amended) The VNF system of claim 8, wherein the sideline VNF comprises one or more first Terminal Access Point (TAP) interfaces which are virtual network kernel interfaces,
wherein the  network hardware comprises one or more second TAP interfaces which are 1:1 mapped with the one or more first TAP interfaces and one or more physical ports which are 1:1 mapped with the one or more second TAP interfaces.

(Previously Amended) The VNF system of claim 8, wherein the NOS is configured to send the select frames from an associated physical port to the sideline VNF via associated Terminal Access Point (TAP) interfaces with all service tags.   

(Canceled)

(Currently Amended) The VNF system of claim 8, wherein the plurality of factors comprise service tags, the associated physical port, and a Maintenance Domain (MD) from the OAM frame.

(Original) The VNF system of claim 8, wherein the NOS is configured to select the OAM frames from data frames in the service flow based on one or more of EtherType, OpCode, and Media Access Control (MAC) Destination Address (DA).   

(Currently Amended) The VNF system of claim 8, 

(Currently Amended) A Virtual Network Function (VNF) method comprising:
operating one or more first Terminal Access Point (TAP) interfaces which are virtual network kernel interfaces and which are each mapped to an associated second TAP interface associated with a Network Operating System (NOS), wherein the associated second TAP interface is mapped to an associated physical port; 
receiving, transmitting, and processing select frames via the one or more first TAP interfaces; and
uniquely identifying a Maintenance End Point (MEP) associated with the select frame based on a plurality of factors,
wherein the VNF is in a sideline configuration of a service flow and is launched without being a part of any service flows, such that the VNF is outside of the service flow and only receives and transmits frames of the service flow classified by the NOS as the select frames.

(Previously Amended) The VNF method of claim 15, wherein the NOS is configured to send the select frames from the associated physical port to the associated second TAP interface and to an associated first TAP interface with all service tags.   

(Canceled)

(Currently Amended) The VNF method of claim 15, wherein the plurality of factors comprise service tags, the associated physical port, and a Maintenance Domain (MD) from the OAM frame.

(Previously Amended) The VNF method of claim 15, further comprising:
implementing a logical interface for each of the one or more first TAP interfaces which indirectly maps the one or more first TAP interfaces with physical ports.

(Original) The VNF method of claim 15, wherein the NOS is configured to select the select frames from data frames in the service flow based on one or more of EtherType, OpCode, and Media Access Control (MAC) Destination Address (DA).  


Reason for allowance 
	The following is an examiner’s statement of reasons for allowance.
	Independent Claim 1 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. Claims 2, 4-10, 12-16, and 18-20 are allowed based on the same reason. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERMON ASRES/Primary Examiner, Art Unit 2449